 MOUNT ST. JOSEPH'S HOME FOR GIRLSRoman Catholic Orphan Asylum of San Francisco,d/b/a Mount St. Joseph's Home for Girls andSocial Services Union, Local 535, SEIU, AFL-CIO, Petitioner. Case 20-RC-13796April 25, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, ahearing was held before Hearing Officer Miguel A.Gonzalez. Following the hearing and pursuant toSection 102.67 of the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,and by direction of the Regional Director for Region20, this case was transferred to the National LaborRelations Board for decision. Thereafter, the Em-ployer and the Petitioner filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardfinds:1. The Employer is a nonprofit corporation whichoperates a licensed child welfare facility for theresidential care of neglected, dependent, or abusedchildren ranging in age from 6 to 18. The facilitiesinvolved herein consist of six group homes, five ofwhich are used to provide long-term shelter while thesixth, Shalom House, is an emergency care shelter.To carry on its function, the Employer employs ateach home, including Shalom House, senior counsel-ors, child care workers, housekeepers, and cooks. Italso employed, up until September 1, 1976, five laysocial workers whose function it was to work with thechild care workers.The Employer contends that its operations are sointimately connected with the operations of thecounty of San Francisco, an exempt employer underthe Act, that the Board should find that theEmployer shares the county's exemption from theAct's provisions. The Employer further contendsthat, inasmuch as its activities are entirely local andhave virtually no impact on commerce, the Boardlacks jurisdiction over it.The exempt status issue and the jurisdictional issueraised here by the Employer were previously raised'The decision in that case was issued on December 17, 1976, after thehearing in this case closed.229 NLRB No. 42by it and answered by the Board in Roman CatholicOrphan Asylum of San Francisco, d/b/a Mount St.Joseph's Home for Girls, 227 NLRB 404 (1976). Inthat case 1we held that the Employer's operations arenot so interconnected with the county's operations asto entitle the Employer to share in the county'sexemption from the Act's jurisdiction. Furthermore,we found that, inasmuch as the Employer's grossannual revenues far exceeded the $250,000 discre-tionary jurisdictional standard we have establishedfor these types of institutions, it met our discretion-ary jurisdictional standards. Based on our decision inMount St. Joseph's Home for Girls, supra, we shallassert jurisdiction herein.2. The labor organization involved claims torepresent certain employees of the Employer.3. For the reasons set forth below, we find that noquestion affecting commerce exists concerning therepresentation of certain employees of the Employerwithin the meaning of Sections 9(c)(1) and 2(6) and(7) of the Act.The Petitioner seeks to represent a unit consistingof all social workers employed by the Employer at itsseveral homes, excluding supervisors. The partiesstipulated that the Employer's intake supervisor atShalom House, Mr. Mayberry, who also performssocial work, is a supervisor within the meaning of theAct and should be excluded from any unit or unitsfound appropriate. The parties also stipulated thatSister Gloria Briganti, who serves as a social workerpart of her working time, should be excluded as amanagerial employee or one closely allied withmanagement.Sometime prior to August 20, 1976, the Employerdecided to eliminate all part-time social workerpositions and to retain only the full-time positions inthe unit sought. At that time, there were three part-time and two full-time social workers employed bythe Employer.By October 8, 1976, the decision to eliminate thepart-time social worker positions had been fullyimplemented and the Employer had only two full-time social workers in its employ. One week beforethe hearing, one of these social workers voluntarilyresigned. At that time the Employer decided that itwould not replace the social worker who resigned butwould operate with only one full-time social workerand possibly hire a staff psychologist to handle themore pressing needs of the residents. Sister BettyMarie Dunke, assistant administrator of the Employ-er, testified that this decision was based on theEmployer's desire to establish a child-social workerratio comparable to that of other similar child careinstitutions, which is 1 social worker for every 12 to251 DECISIONS OF NATIONAL LABOR RELATIONS BOARD16 girls. This ratio is achieved by the use of one full-time social worker and the part-time social workfunctions performed by Intake Supervisor Mayberryand Sister Gloria Briganti.2Inasmuch as it appears that the Employer nowemployes only one social worker in the unit soughtand does not intend to employ more than one suchsocial worker at a given time, and, as it is contrary toBoard policy to certify a single person unit,3we shalldecline to direct an election in this case. Accordingly,we shall dismiss the petition.2 The record shows that the total number of girls enrolled in theEmployer's regular program is 32.3 Crescendo Broadcasting, Inc., WATV Radio, 217 NLRB 697 (1975),Sonoma-Marin Publishing Company, 172 NLRB 625 (1968).ORDERIt is hereby ordered that the instant petition be,and it hereby is, dismissed.MEMBER MURPHY, concurring in part and dissentingin part:While I agree with my colleagues' dismissal of theinstant petition, I disagree with their assertion ofjurisdiction over the Employer. As stated in mydissent in the earlier Decision involving this Employ-er,4I would not assert jurisdiction over charitable,nonprofit, noncommercial institutions such as theEmployer. Accordingly, I would find it unnecessaryto reach the unit question presented.4 Roman Catholic Orphan Asylum of San Francisco, d/b/a Mount St.Joseph's Homefor Girls, supra.252